3SI -13
                                        ELECTRONIC RECORD

                                                                   Failure to Register as a Sex
CCA#       14-12-00509-CR                              OFFENSE     Offender




           Reynaldo Lafayette Jelks v. The State of
STYLE:     Texas                                       COUNTY      Harris




TRIAL COURT:             351st District Court                                                  MOTION


TRIAL COURTS:            1247846                          FOR REHEARING IS:


TRIAL COURT JUDGE:       Judge, 351st District Court      DATE:


DISPOSITION: (M;Mtd(1*1 MffXifd'fit:                      JUDGE:


DATE:

JUSTICE                              _ PC.
PUBLISH: _X                           DNP:




CLK RECORD:                                               SUPPCLK RECORD.        £r&lb
RPT RECORD                                                SUPP RPT RECORD.
STATE BR                                                  SUPPBR

APP BR                                                    PRO SE BR

                              IN THE COURT OF CRIMINAL APPEALS

                                                                                 *»M3
ELECTRONIC RECORD                                        CCA#

           Stvr/'e^S.             Petition                  Disposition:.

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                           JUDGE:

DATE                                                       SIGNED:.                     PC:.

JUDGE:      /°<£                                           PUBLISH:                    DNP:

                   MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                     ON

JUDGE:                                                     JUDGE: